Citation Nr: 1218443	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  98-10 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a service-connected lumbar spine disability prior to February 20, 1997.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968 and from December 1976 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 1993 rating decision by which the Regional Office (RO) in North Little Rock, Arkansas, in pertinent part, granted service connection for residuals of a lumbar spine injury.  A 20 percent rating was assigned, effective from May 5, 1992, the date that the claim was filed.  The appeal ensued when the Veteran filed a notice of disagreement (NOD) with the evaluation assigned.  

In an August 1997 rating decision, the RO reviewed the rating for the service-connected lumbar spine disorder and assigned an increased rating of 40 percent, effective from February 20, 1997.  The issue of entitlement to an initial rating in excess of 40 percent for service-connected residuals of lumbar spine injury from February 20, 1997, was separately addressed by the Board in an October 2010 decision.  

Following numerous remands for additional evidentiary development, the Board, in May 2009, denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for a service-connected lumbar spine disability prior to February 20, 1997.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court, in pertinent part, found that the Board failed to provide adequate reasons or bases for its determination that the lumbar spine disability did not warrant a rating in excess of 20 percent prior to February 20, 1997.  The Board's decision as to this issue was vacated by the Court and the matter remanded to the Board for readjudication consistent with the Court's decision.



FINDINGS OF FACT

For the period from May 5, 1992, to February 19, 1997, the Veteran's lumbar spine disability was manifested by forward flexion to 70 degrees, extension to 10 degrees, and rotation to 20 degrees.  Strength, sensation, gait, and deep tendon reflexes were normal, but the Veteran testified that he experienced constant low back pain, discomfort, and tenderness to sensation, to include the need for analgesics and muscle relaxants.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent is warranted for the Veteran' service-connected lumbar spine disability for the period from May 5, 1992, to February 19, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO dated in November 2006 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2006 letter mentioned above.  In the present case, the unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the VCAA.  The Court acknowledged in Pelegrini v. Principi¸18 Vet. App. 112 (2004) that where, as here, the 38 U.S.C.A. § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in providing such notice.  Rather, the appellant has the right to a content complying notice and subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Content complying notice was provided in November 2006.  Thereafter, an October 2008 supplemental statement of the case readjudicated the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consists of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.


Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011). 

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Specific Rating Criteria

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, VA issued revised regulations amending the portion of the rating schedule dealing with disorders of the spine.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003. 

The Veteran's lumbar spine disability was rated 20 percent disabling before February 20, 1997 under 38 C.F.R. § 4.71a, former DC 5295 (lumbosacral strain).  See the January 1993 rating determination.  As already noted, the 20 percent rating was subsequently increased to 40 percent, effective from February 20, 1997.  An increased rating from that date has been addressed separately by the Board.  The current claim is limited to the period prior to February 20, 1997.  It is pointed out that revised criteria regarding low back disorders may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. § 3.114 (2011); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  In this decision, the Board will consider only the old criteria, as the period in question is before the effective date of the amended spinal regulations. 

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011). 

The former schedular criteria

Under DC 5295 (lumbosacral strain), the following levels of disability are included. 

40 percent, severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; 20 percent, with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; 10 percent, with characteristic pain on motion; 0 percent, with slight subjective symptoms only;  38 C.F.R. § 4.71a , DC 5295 (2002). 

Under DC 5285 (vertebra, fracture of, residuals), a 100 percent evaluation contemplates vertebra fractures with cord involvement, bedridden, or requiring long leg braces; a 60 percent evaluation contemplates vertebra fractures without cord involvement but with abnormal mobility requiring a neck brace.  In other cases, the disability is to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrative deformity of vertebral body. 

DC 5286 provides that complete bony fixation (ankylosis) of the spine: unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warrants a 100 percent evaluation.  A favorable angle warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5286 (2002).  

DC 5289 provides a 40 percent disability rating for favorable ankylosis of the lumbar spine and a 50 percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 (2002).  

DC 5293 provides that postoperative, cured, intervertebral disc syndrome warrants a 0 percent disability rating; mild intervertebral disc syndrome warrants a 10 percent disability rating; moderate with recurring attacks warrants a 20 percent disability rating; severe with recurring attacks and intermittent relief warrants a 40 percent disability rating; and pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warrants a 60 percent disability evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002).

DC 5010 specifies that arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis (DC 5003).  38 C.F.R. § 4.71a, DC 5010.  DC 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  38 C.F.R. § 4.71a, DCs 5003 (2002).  (For the purposes of rating disability from arthritis, VA regulations consider the lumbar vertebrae a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f) (2002).  

DC 5292 provides that severe limitation of motion of the lumbar spine warrants a 40 percent rating.  Moderate limitation warrants a 20 percent rating and slight limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Normal ranges of motion associated with the lumbar spine are flexion forward to 95 degrees, extension backwards to 35 degrees, lateral flexion to 40 degrees, and rotation to 35 degrees.  VA Physician's Guide to Disability Evaluation Examinations, § 2.23 on p. 2-10 (Paul M. Selfon, M.D., Editor-in-Chief, 1985.)  

Background and Analysis

An April 1992 X-ray study of the lumbar spine revealed no bony abnormalities.  

On January 1993 VA examination, the lumbar spine was tender to sensation.  Forward flexion was to 70 degrees, extension was to 10 degrees, and rotation was to 20 degrees.  Strength, sensation, gait, and deep tendon reflexes were normal.  The diagnosis was residuals of a lumbar spine injury.  

An April 1993 X-ray study of the lumbar spine indicated a slightly reduced disc space at L5-S1.  

In May 1993, the Veteran testified at a hearing before a hearing officer at the RO.  He expressed complaints of constant pain, disturbed sleep due to pain, and the need for analgesics and muscle relaxants.  The pain, moreover, radiated into the lower extremities on occasion.  

The Board is aware that the examiner who examined the Veteran in January 1993 noted that strength, gait, and reflexes were normal in the lumbar spine.  However, both this examination and the May 1993 testimony at a personal hearing reflect complaints of constant pain and tenderness to sensation.  While markedly limited range of motion is questionable, which is a basis for a 40 percent evaluation under DC 5295, the Board also notes that a 40 percent evaluation is warranted in cases of severe limitation of motion of the lumbar spine under DC 5292.  As there is evidence of pain associated with the Veteran's lumbar spine which, presumably, affects his range of motion (see 38 C.F.R. §§ 4.40 and 4.45), and after resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent evaluation under DCs 5292 and 5295 have been met. 

Neither of these DCs allow for an evaluation in excess of 40 percent, and the Board has therefore considered whether an even higher disability evaluation might be warranted under other diagnostic criteria.  However, there is no evidence of a spinal fracture with demonstrable deformity as required pursuant to DC 5285 or unfavorable ankylosis of the lumbar spine as required pursuant to DCs 5286 and 5289.  Moreover, for the period in question, there is no pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  DC 5293.  

Overall, the evidence supports a 40 percent initial evaluation, but not more, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine through February 19, 1997.  

As to the effective date of this evaluation, the Board notes that the Veteran was not afforded a VA examination prior to January 1993 and that the symptomatology supporting the higher evaluation was shown on that examination.  Accordingly, as there is no evidence suggesting that the 1993 VA examination reflected an increase in symptomatology, the Board finds that the 40 percent evaluation should be effectuated as of May 5, 1992.  To that extent, the appeal is granted.

Extraschedular Evaluation

The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, the evidence does not suggest that the Veteran's disability produces such an exceptional or unusual disability picture as to render impractical the applicability of the regular schedular standard and thereby warrant the assignment of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  Comparison of the Veteran's disability symptoms with the rating criteria reflects that his disability is fully contemplated by the rating criteria.  Further this case does not present factors such as marked interference with employment or frequent periods of hospitalization. VA and private examination records reveal that the veteran has often reported back pain on different occasions; however, the Veteran has not been hospitalized for his service-connected disability during the appeal period.  Due regard has been given to the Veteran's report of pain and tenderness, which continues to be treated with medication as needed.  The regulations require that the evaluation of a disability of the musculoskeletal system must take into account the functional loss due to pain of the damaged part of the system and due to arthritis.  38 C.F.R. Part 4, §§ 4.40 and 4.59 (1996).  While degenerative changes and complaints of pain are shown to contribute to resistance to motion and to functional loss, no postural abnormalities or fixed deformities were noted on recent examination.  Neither the Veteran's statements nor the medical records indicate that the lumbar spine disability markedly interferes with the Veteran's employment as to warrant the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

An initial rating of 40 percent is granted for the Veteran's service-connected lumbar spine disorder for the period May 5, 1992, to February 19, 1997, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


